                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: rex.garner@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York, as Trustee for the
                                                            8    Certificateholders of CWMBS, Inc., CHL
                                                                 Mortgage Pass-Through Trust 2005-9, Mortgage
                                                            9    Pass-Through Certificates, Series 2005-9
                                                            10                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                      DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 THE BANK OF NEW YORK MELLON FKA                 Case No.: 2:17-cv-01091-RFB-CWH
                                                            13   THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            14   CWMBS, INC., CHL MORTGAGE PASS-
                                                                 THROUGH TRUST 2005-9, MORTGAGE                  STIPULATION AND PROPOSED ORDER
                                                            15   PASS THROUGH CERTIFICATES, SERIES               TO LIFT STAY AND DISMISS THE
                                                                 2005-9,                                         CASE
                                                            16
                                                                                             Plaintiff,
                                                            17
                                                                 vs.
                                                            18
                                                                 ALEXANDER      RIVERA;       MORTGAGE
                                                            19   ELECTRONIC REGISTRATION SYSTEMS,
                                                                 INC.; PROPERTIES PLUS INVESTMENTS
                                                            20   LIMITED LIABILITY COMPANY; KIDS
                                                                 NEED HELP, INC.; YANLING ZHANG; DOE
                                                            21   INDIVIDUALS I-X, inclusive, and ROE
                                                                 CORPORATIONS I-X, inclusive,
                                                            22
                                                                                             Defendants.
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                            1              Plaintiff The Bank of New York Mellon fka The Bank of New York, as Trustee for the

                                                            2    Certificateholders of CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-9, Mortgage Pass-

                                                            3    Through Certificates, Series 2005-9 (BoNYM) and defendant Yanling Zhang (Zhang), in response

                                                            4    to the Court's order dated March 23, 2018, 2017 (ECF No. 23), respectfully submit the following

                                                            5    stipulation and proposed order:

                                                            6          1.        This case involves, among other things, competing claims to property following an

                                                            7    HOA foreclosure sale.

                                                            8          2.        BoNYM and Zhang each filed a lawsuit concerning the same property; Defendant
                                                            9    Zhang in state court and BoNYM in this Court.

                                                            10         3.        The Court stayed this federal action pending the answer to the certified question (ECF
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   No. 23).
                      LAS VEGAS, NEVADA 89134




                                                            12         4.        The parties have subsequently settled their dispute and have dismissed the state court
AKERMAN LLP




                                                            13   action.

                                                            14         5.        Therefore, the parties request the Court lift the stay and enter an order dismissing this

                                                            15   case, with all parties to bear their own fees and costs.

                                                            16   …

                                                            17   …

                                                            18   …

                                                            19   …

                                                            20   …

                                                            21   …

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …
                                                                                                                     2
                                                            1          6.       All other parties have either been dismissed, defaulted, or never appeared.

                                                            2           DATED this 14th day of November, 2018.
                                                            3
                                                                 AKERMAN LLP                                           MORRIS LAW CENTER
                                                            4
                                                                 _/s/ Rex D. Garner, Esq.________________      __/s/ Sarah A. Morris, Esq.________
                                                            5    DARREN T. BRENNER, ESQ.                       SARAH A. MORRIS, ESQ.
                                                                 Nevada Bar No. 8386                           Nevada Bar No. 8461
                                                            6    REX D. GARNER, ESQ.                           BRIAN A. MORRIS, ESQ.
                                                                 Nevada Bar No. 9401                           Nevada Bar No. 11217
                                                            7
                                                                 1635 Village Center Circle, Suite 200         TIMOTHY A. WISEMAN, ESQ.
                                                            8    Las Vegas, Nevada 89134                       Nevada Bar No. 13768
                                                                                                               6085 W. Twain Avenue, Suite 201
                                                            9    Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York, as Trustee for the Las Vegas, NV 89103
                                                            10   Certificateholders of CWMBS, Inc., CHL
                                                                 Mortgage Pass-Through Trust 2005-9, Mortgage Attorneys for Yanling Zhang
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 Pass-Through Certificates, Series 2005-9
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14                                                 ORDER
                                                                        Based on the parties' stipulation above, IT IS SO ORDERED that this action be dismissed, all
                                                            15
                                                                 parties to bear their own fees and costs.
                                                            16

                                                            17
                                                                                                                       _________________________________
                                                            18                                                         UNITED STATES DISTRICT JUDGE

                                                            19
                                                                                                                                November 26, 2018.
                                                                                                                       DATED: __________________________
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   3
